                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


IN THE MATTER OF THE COMPLAINT
OF J. F. BRENNAN COMPANY, INC.,
EXONERATION FROM,
OR LIMITATION OF, LIABILITY.                                         Case No. 19-C-1402



                                             ORDER


       J.F. Brennan Company, Inc. initiated this maritime action when it filed a complaint seeking

exoneration from, or limitation of, liability under the Limitation of Shipowners’ Liability Act (the

Act), 46 U.S.C. § 30501 et seq., as governed by Rule F of the Supplemental Rules of Certain

Admiralty and Maritime Claims of the Federal Rules of Civil Procedure. The court hears limitation

proceedings commenced pursuant to the Act under its admiralty jurisdiction, conferred by 28

U.S.C. § 1333(1). Presently before the court are a series of motions filed by the parties to this

limitation proceeding.

                                        BACKGROUND

       Brennan, as owner and/or operator of a John Deere 470G excavator and a floating work

platform comprised of 11 sectional Flexifloat barges, has sought exoneration from, or limitation

of, liability for claims arising out of an incident that occurred on the Fox River on March 25, 2019

(the Incident). On October 8, 2019, Brennan requested the court: (1) approve its letter of

undertaking (in the amount of $535,000.00) as security for the value of its interest in the vessel

involved in the Incident (to satisfy 46 U.S.C. § 30511 and Rule F); (2) direct Brennan to issue a

notice in the Green Bay Press Gazette for four consecutive weeks advising that any claim with

respect to the Incident must be filed with the court by December 15, 2019; and (3) stay all suits,




         Case 1:19-cv-01402-WCG Filed 07/22/20 Page 1 of 7 Document 65
actions, or legal proceedings against Brennan arising out of the Incident (other than the present

action in this court) given that security was posted. Dkt. No. 8. The court entered these orders on

October 10, 2019. Dkt. Nos. 10, 11.

       Before the December 15, 2019 deadline, Jeffrey Helser filed a claim, stating that he was

severely injured during the Incident. Dkt. No. 14. On December 16, 2019, Brennan filed its initial

third-party complaint against Brooks Tractor Incorporated, alleging that it is liable for damages

suffered by Helser and Brennan, and a counterclaim against Helser. Dkt. Nos. 15, 16. Once

Brooks filed an answer to Brennan’s complaint (in addition to a cross-claim against Brennan), the

court placed this matter on its calendar for a Rule 16 scheduling conference with the parties.

Before the Rule 16 conference, Helser filed two motions to dismiss (Dkt. Nos. 23 and 32), a

stipulation (Dkt. No. 30) supporting his motion to dissolve the injunction invoked under the Act,

and a motion to strike (Dkt. No. 34) information provided by Brennan that identifies Brooks as a

claimant.

       At the court’s Rule 16 conference, the court directed Brennan to respond to Helser’s motion

to dismiss by February 23, 2020, and Helser to reply by March 2, 2020. Dkt. No. 35. After the

Rule 16 conference, Helser filed a motion to dismiss (Dkt. No. 39) Brennan’s counterclaim against

Helser, which Brennan subsequently moved to dismiss without prejudice (Dkt. No. 53).

Meanwhile, Pierce Pacific Manufacturing, Inc., made its initial appearance in this action and

sought leave to file a claim and an answer in the limitation proceeding (Dkt. No. 47). Pierce’s

motion was unopposed by Brennan (Dkt. No. 54) and contested by Helser (Dkt. No. 55). Most

recently, Brennan has sought leave to amend its third-party complaint (Dkt. No. 58) and its initial

complaint (Dkt. No. 61) in this proceeding.




                                                2

         Case 1:19-cv-01402-WCG Filed 07/22/20 Page 2 of 7 Document 65
                                          ANALYSIS

       The court will first address Brennan’s request for leave to file an amended complaint and

an amended third-party complaint. Dkt. Nos. 58, 61. When evaluating a motion for leave to amend

a complaint under Fed. R. Civ. P. 15(a)(2), courts “freely give leave when justice so requires.”

Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011). Under Rule 15(a), “district courts

have broad discretion to deny leave to amend where there is undue delay, bad faith, dilatory

motive, repeated failure to cure deficiencies, undue prejudice to the defendants, or where the

amendment would be futile.” Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008). None of

these reasons are present here. And Brennan’s claims, as an alleged vessel owner, under the Act

strongly favor granting it leave to amend, particularly as Congress intended the Act’s “primary

purpose” to be the limitation of liability afforded vessel owners thereunder. See In re Illinois

Marine Towing, Inc., 498 F.3d 645, 651 (7th Cir. 2007) (citing Lewis v. Lewis & Clark Marine,

Inc., 531 U.S. 438, 453 (2001)). A related, though perhaps secondary, aim of a limitation

proceeding is to identify those party to the concursus (an aim that becomes more important if the

amount claimed exceeds the value of the vessel, see Lake Tankers Corp. v. Henn, 354 U.S. 147,

154 (1957)). In this respect, Brennan’s amended complaints are not futile as they relate to each

party now identified as a claimant in this action, including the most recent party to seek entry,

Pierce. Finally, as this proceeding remains in its early stages, the court finds no reason to deny

Brennan leave to amend.

       The filing of an amended complaint typically renders moot any pending motion to dismiss.

See, e.g., Lim v. Central DuPage Hosp., 972 F.2d 758, 762 (7th Cir. 1992) (noting trial judge’s

denial of a pending motion to dismiss as moot in light of an amended complaint); Johnson v.

Dossey, 515 F.3d 778, 780 (7th Cir. 2008) (“When an amended complaint is filed, the prior



                                                3

         Case 1:19-cv-01402-WCG Filed 07/22/20 Page 3 of 7 Document 65
pleading is withdrawn and the amended pleading is controlling.”); Flannery v. Recording Indus.

Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004) (“It is axiomatic that an amended complaint

supersedes an original complaint and renders the original complaint void.”). Accordingly, Helser’s

pending motions to dismiss (Dkt. Nos. 23 and 32) will be denied as moot. The court will also

grant Brennan’s motion to withdraw its counterclaim against Helser without prejudice thereby

rendering moot Brennan’s motion to dismiss this counterclaim (Dkt. No. 39) as well.

       The court also considers Helser’s motion to strike certain information identified by

Brennan. Dkt. No. 34. Helser states that counsel received by mail “Plaintiff’s Information to

Claimant’s Pursuant to Rule F(6)” on or about January 31, 2020, which identified Brooks as a

claimant. Id. Rule F(6) of the Supplemental Rules of Certain Admiralty and Maritime Claims of

the Federal Rules of Civil Procedure provides that

       30 days after the date specified in the notice for filing claims, or within such time
       as the court thereafter may allow, the plaintiff shall mail to the attorney for each
       claimant (or if the claimant has no attorney to the claimant) a list setting forth (a)
       the name of each claimant, (b) the name and address of the claimant’s attorney (if
       the claimant is known to have one), (c) the nature of the claim, i.e., whether property
       loss, property damage, death, personal injury etc., and (d) the amount thereof.

In addition to asking the court to strike communication sent by Brennan’s counsel pursuant to this

rule, Helser’s motion to strike also asks that the court designate Helser as the single claimant in

this proceeding. Dkt. No. 34 at 6. By the time Helser had filed his motion to strike, Brooks had

already filed a claim against Brennan in this court on January 7, 2020. Dkt. No. 21. This motion

to strike appears to be Helser’s attempt to “designate” Helser as the sole claimant and belatedly

move to oppose Brooks’ entry into this action by asking the court to strike documentation

identifying Brooks as a claimant pursuant to Rule F(6)—attorney communication that was not

even initially filed with the court. See Dkt. No. 34-12. This was not the appropriate method to

designate Helser as a single claimant nor object to Brooks’ entry into this proceeding as Brennan

                                                 4

         Case 1:19-cv-01402-WCG Filed 07/22/20 Page 4 of 7 Document 65
had already filed a third-party complaint against Brooks in this court in December 2019. Dkt. No.

15. Not only does Rule F(6) allow the court to grant additional time for the notice to be mailed,

Brennan’s amended third-party complaint—by naming Brooks therein—again renders Helser’s

arguments moot as Brooks, as a third-party defendant, could assert a counterclaim, indemnity,

contribution, or other claims against Brennan. The motion to strike will be denied.

       Next, the court addresses Pierce’s request for leave to file an answer and claim. In this

situation, the Seventh Circuit does not require Pierce to show good cause: “late claimants in

admiralty proceedings need not show ‘good cause’ . . . the ‘cause’ required in this context is

minimal; an explanation rather than a justification for the delay will suffice.” Alter Barge Line,

Inc. v. Consol. Grain & Barge Co., 272 F.3d 396, 397 (7th Cir. 2001) (internal citations omitted).

       Helser disputes that cause exists to grant Pierce leave to file a late claim after the December

15, 2019 deadline expired. Pierce explains that its delay was due to its efforts to resolve claims

against it through mediation and argues that no party will be prejudiced by its late entry. Dkt. No.

48 at 8. Helser, in his own untimely opposition to Pierce’s motion (see Civil L.R. 7(b) (“. . . any

memorandum and other papers in opposition must be filed within 21 days of service of the

motion.”)), argues that Pierce intentionally ignored the court’s December deadline. Helser also

asserts that Pierce should have known by the deadline that mediation was no longer a consideration

and that Pierce’s “gamesmanship” will cause Helser prejudice. Dkt. No. 55 at 4, 12. For its part,

Pierce disputes that its offer of pre-litigation mediation was ever formally rejected by Helser. Dkt.

No. 48 at 8.

       Helser’s failure to file a timely brief in opposition is sufficient grounds for the court to

grant Pierce’s motion as a sanction for his noncompliance. See Civil L.R. 7(d). Regardless, Pierce

has provided an explanation as to why its claim was filed after the deadline. Moreover, the court



                                                 5

         Case 1:19-cv-01402-WCG Filed 07/22/20 Page 5 of 7 Document 65
has learned—through a copy of the complaint attached to Brennan’s filings—that days before this

court’s hearing on February 7, 2020, Helser filed suit against Pierce (as well as other parties) in

Cook County Circuit Court. Dkt. No. 37 at 10; Dkt. No. 37-1. Surely, Helser was well aware that

Pierce (or others) might seek entry into this limitation proceeding at that point. In any event, the

Seventh Circuit has explicitly stated that an explanation is sufficient to allow Pierce’s entry. Pierce

has submitted an explanation and its motion for leave will be granted.

       Lastly, Helser’s and Brooks’ “stipulations” to dissolve the injunction and request to stay

this proceeding are also rendered moot by the amended complaint and Pierce’s entry into this

action. Dkt. Nos. 31, 41. Helser’s first stipulation was signed only by him; the second stipulation

was signed by Helser and Brooks. Id. As there are now three claimants in this proceeding, the

court will not consider a stipulation that effectively amounts to a partial dissolution of the

injunction issued pursuant to the Act. See In re Complaint of Holly Marine Towing, Inc., 270 F.3d

1086, 1090 (7th Cir. 2001).

                                          CONCLUSION

       IT IS THEREFORE ORDERED that Brennan’s motions for leave to file a first amended

third-party complaint and first amended complaint (Dkt. Nos. 58 and 61) are GRANTED. The

Clerk is directed to efile the complaints attached thereto.

       IT IS FURTHER ORDERED that Pierce’s motion (Dkt. No. 47) for leave to file an

answer and claim is GRANTED.

       IT IS FURTHER ORDERED that Helser’s motions to dismiss (Dkt. Nos. 23 and 32) and

Brennan’s motions for leave to file a sur-reply (Dkt. No. 43) and for a hearing (Dkt. No. 45) are

DENIED as moot.

       IT IS FURTHER ORDERED that Helser’s motion to strike (Dkt. No. 34) is DENIED.



                                                  6

         Case 1:19-cv-01402-WCG Filed 07/22/20 Page 6 of 7 Document 65
       IT IS FURTHER ORDERED that Helser’s and Brooks’ stipulations (Dkt. Nos. 30 and

41) to dissolve the injunction are DENIED.

       IT IS FURTHER ORDERED that Brennan’s motion to dismiss its counterclaim (Dkt.

No. 53) against Helser without prejudice is GRANTED and Helser’s motion to dismiss said

counterclaim (Dkt. No. 39) is DENIED as moot.

       Dated at Green Bay, Wisconsin this 22nd day of July, 2020.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                              7

        Case 1:19-cv-01402-WCG Filed 07/22/20 Page 7 of 7 Document 65
